Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 Final Rejection

The Status of Claims:
Claims 6-8, 27, 31, 35,44,53,57-58, 129-130 and 153-193 are pending. 
Claims 6, 8, 27, 31, 35, 44, 53, 57-58, 127, 129-130 and 153-193 are rejected. 
Claim 7 is objected.
IDS 
The IDS filed on 1/13/2022 were considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
 The objection of Claims 1-5,,94-96 and 130  is withdrawn due to the cancelation of the claims and applicant’s convincing arguments. 
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
I.	Applicants’ argument filed 01/13/2022 has been fully considered, and they are convincing. However, there are some other new issues present in the current claims to be resolved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The rejection of Claims 6, 8, 27, 31, 35,44,53,57-58, and 129 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to applicant’s convincing arguments. 
 
However, in view of the revised claims and cancelation of the claims and the addition of the new claims, there are some issues to be resolved in the followings:

Claims 6, 8, 27, 31, 35,44,53,57-58, 129-130 and 153-193 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for 

In Claims 6 and 57, the variable” RS ” is recited.
 This expression is vague and indefinite .because, the claim 6 does not define what is meant by the variable” RS ” in the claim.  The examiner recommends to put the definition of ” RS ” in the claims.

Claim 58 recites the limitation "optionally substituted heteroaryl " in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The examiner recommends to put the definition of ” RS ” in the independent  claim 6..

In Claims 158, 160-161,169, 170,175, and 193, the abbreviated chemical terms are recited in the followings:, (TMHD), (DBM), (acac), (dppb), (dppb), (SciOPP), (dppe), Cp2ZrCl2.and p-TsOH. The Claims do not elaborate what is meant by each of the abbreviated chemical term. The examiner recommends to add the specific  meaning of  each of the abbreviated chemical terms to the claims 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	The rejection of Claim 6 under 35 U.S.C. 102(a)(1) as being anticipated clearly  by Kumar et al (Org. Lett. 2017, 19, 2766−2769). is withdrawn due to applicant’s convincing arguments. 

6.	The rejection of Claim 127 under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Kishi et al (WO 2016/176560 A1) is withdrawn due to the removal of the claimed compound.,
.	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of Claims Claims 6-8, 27, 31, 35, 44, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al (Org. Lett. 2017, 19, 2766−2769) is withdrawn due to applicants’ convincing arguments as shown in the response.

Applicants’ Argument		

a. 	The Examiner has rejected claim 127 under § 102(a)(2) as being anticipated by Kishi et al. (International PCT Application Publication No. WO 2016/176560; hereinafter "Kishi"). Kishi discloses the following compound: 

    PNG
    media_image1.png
    202
    216
    media_image1.png
    Greyscale
 
P-3 By the present Amendment, claim 127 is amended to remove the structure of the above compound from the claim. Accordingly, claim 127 as presently amended is novel over Kishi, and Applicant respectfully requests that the rejection under § 102 be withdrawn. 
 
b.	The Examiner has rejected claims 6-8, 27, 31, 35, 44, and 53 under 35 U.S.C. § 103 as allegedly being obvious in view of Kumar. As discussed above, Kumar is not prior art with respect to the present Application pursuant to § 102(b)(1)(B). Accordingly, withdrawal of this rejection is respectfully requested. 
In view of the above Amendment and Remarks, Applicant believes the pending Application is in condition for allowance. 
Applicant believes no fee is due with this Response. However, if a fee is due, please charge it to our Deposit Account No. 23/2825, under Docket No. H0824.70263US03, from which the undersigned is authorized to draw. 


Regarding the first and second argument, the examiner has noted applicants’ arguments. The examiner has agreed with the amended claim and applicant’s convincing arguments. However, as indicated in the above, there are some other issues 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/17/2022